THE THIRTEENTH COURT OF APPEALS

                                    13-14-00095-CV


                   Jamie Harvel and the Austin Police Association
                                         v.
       Texas Department of Insurance - Division of Workers' Compensation, and
                Commissioner Rod Borderlon, in his Official Capacity


                                   On Appeal from the
                       53rd District Court of Travis County, Texas
                          Trial Cause No. D-1-GN-13-001559


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



June 11, 2015